.,....,r,-_
       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 of 1



                                            UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                               JUDGMENT IN A CRIMINAL CASE
                                            V.                                     (For Offenses Committed On or After November 1, 1987)



                          Daniel Gonzalez-Maldaleno                                Case Number: 3:19-mj-22492

                                                                                  Kris J. Kraus
                                                                                  Defendant's Attorney-----·-·

                                                                                                                  ,,
      REGISTRATION NO. 85952298
                                                                                                                          '""'' _..A~ '· ,,,

                                                                                                                                -·-              I
      THE DEFENDANT:
        l2l pleaded guilty to count(s) I of Complaint
        D       fi   d 'lt t
              was oun gm y o c?un s
                                     t( )
                                                                                                              t        JUN 2 0 20·15

                                                                                                             CLE!'if<. · 1 S ,J;S i H,L, I COURT
                                                                                          -wuEBN~RICT OE cAL~°,~~:,c
              after a plea of not gmlty.                                                  . ... ······-·-- ________, _______ _
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                      Nature of Offense                                                           Count Number(s)
      8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                 1

        D The defendant has been found not guilty on count(s)
                                                              --------------------
        D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                       I
                                     ;ff TIME SERVED                            D _ _ _ _ _ _ _ _ _ days

        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.


                                    //


                 ,:;,.-    //>  /

      Receive~//' ;            -~1/' /


                     DUSM




       Clerk's Office Copy                                                                                                             3: l 9-mj-22492
